Citation Nr: 0429783	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder 
secondary to service-connected residuals of a right knee 
meniscectomy, status post torn medial meniscus and residuals 
of a fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1957 to January 1963 and from May 1963 to May 
1965.  He subsequently served in the Army Reserves.  He was 
recalled to active duty from November 1990 to December 1990 
in support of Operation Desert Storm/Shield.

The Board of Veterans Appeals (Board) notes that the issue on 
appeal arose from a Department of Veterans Affairs (VA) 
rating decision in March 1998 in which the Regional Office 
(RO) denied entitlement to service connection for a low back 
disability secondary to service-connected residuals of a 
right knee meniscectomy, status post torn medial menisucus 
and residuals of a fracture of the right ankle.

During the course of the appeal the record shows that in an 
August 2003 rating decision the RO granted service-connection 
for degenerative joint disease of the right hip.  It appears 
that in a July 2004 informal hearing presentation, the 
veteran's representative is raising the new issue of 
entitlement to service connection for a low back disorder 
secondary to service-connected right hip disability.  Such 
new issue is referred to the RO for formal adjudicator 
action.  

The issue of entitlement to service connection for a low back 
disability secondary to service-connected residuals of a 
fracture of the right ankle is Remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.  


FINDINGS OF FACT

1.  Service connection has been established for right knee 
meniscectomy, status post torn medial meniscus.  

2.  There is no competent medical evidence of record which 
indicates the veteran's low back disability, variously 
diagnosed, including lumbar myofascial syndrome, 
spondylolisthesis L4-L5, and degenerative joint disease as 
first demonstrated years after service, was caused or 
aggravated by service-connected right knee meniscectomy, 
status post torn medial meniscus. 


CONCLUSION OF LAW

A low back disability, variously diagnosed, including lumbar 
myofascial syndrome, and degenerative joint disease was not 
proximately due to or the result of the service connected 
right knee meniscectomy, status post torn medial meniscus.  
38 U.S.C.A. 5107 (West 2002); 38 C.F.R. § 3.310(a) (2003); 
Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records for all periods of 
service are silent for a low back disability, however 
diagnosed.  

Service connection has been established for right knee 
meniscectomy, status post torn medial meniscus.  

The post service evidence is silent for any pertinent finding 
or diagnosis regarding the low back until approximately the 
late 1990's.  Pertinent low back diagnoses included lumbar 
myofascial syndrome, spondylolisthesis L4-L5, and 
degenerative joint disease.

In September 1999 the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He claimed that he developed a low back disability as 
a result of an altered gait dysfunction due to service-
connected lower extremity disabilities.  

A January 2003 VA orthopedic examination report shows that 
the medical examiner reviewed the veteran's claims file.  The 
veteran's spondylolisthesis L4-L5 was considered a congenital 
condition.  X-rays of the lumbar spine revealed the presence 
of degenerative joint disease.  

A February 2003 addendum to the above cited VA examination 
reflects the VA examiner's opinion that the veteran's low 
back disability is not related to or aggravated by the 
veteran's right knee condition.  The veteran's low back 
disability was considered compatible with his age.


Criteria

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  The United States 
Court Of Appeals for Veterans Claims (CAVC) has held that 
when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also  VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.  
§ 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2002, the RO formally notified the veteran of the 
VCAA of 2000 with respect to the issue on appeal.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to his claim of 
entitlement to service connection for a low back disorder 
secondary to service-connected residuals of a right knee 
meniscectomy, status post torn medial meniscus.

As the CAVC has noted, the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 
480 (1992).  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996);see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  

Service Connection

It is neither claimed, nor shown, that a low back disability, 
variously diagnosed, including lumbar myofascial syndrome, 
and degenerative joint disease was manifested in service or 
in the first postservice year.  Consequently, consideration 
of service connection for such disability based on incurrence 
(including presumed) or aggravation in service is not 
warranted.

The veteran's claim for service connection for a low back 
disability is premised on a theory that he either developed a 
low back disability due to an altered gait dysfunction 
associated with service-connected residuals of a right knee 
meniscectomy, status post torn medial meniscus or that his 
right knee impairment aggravates his low back disability.

The competent medical evidence includes an opinion from a VA 
specialist in orthopedics.  Following a review of the claims 
file and examination findings the medical specialist opined 
that the veteran's low back disability is not related to or 
aggravated by the veteran's right knee condition.  The 
veteran's low back disability was attributed to other than a 
service-connected right knee disability.  

The veteran's opinion in this regard is not competent 
evidence, as he is a layperson.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992). 

The Board finds that the veteran has not established that he 
is entitled to secondary service connection for a low back 
disability, however diagnosed that is proximately due to or 
the result of service-connected residuals of a right knee 
meniscectomy, status post torn medial meniscus.  See 38 
C.F.R. § 3.310(a).  There is no evidence of record that a low 
back disability, however diagnosed, was either caused or 
aggravated by service-connected residuals of a right knee 
meniscectomy, status post torn medial meniscus.  See Allen, 
supra

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.  


ORDER

Entitlement to service connection for a low back disorder 
secondary to service-connected residuals of a right knee 
meniscectomy, status post torn medial meniscus is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for a low back disability secondary to service-
connected residuals of a fracture of the right ankle remains 
unresolved, clinically.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).

The veteran essentially argues that his current low back 
disability including arthritis was either caused or 
aggravated by as a result an altered gait dysfunction 
secondary to service-connected residuals of a fracture of the 
right ankle.  

In January 2003, the veteran was afforded a VA orthopedic 
examination in connection with his current claim.  At that 
time, the veteran's service-connected disabilities included 
residuals of a fracture of the right ankle, evaluated as 20 
percent disabling.

Significantly, the VA examiner's opinion failed to consider 
whether the veteran's service-connected right ankle 
disability had an aggravating effect on his low back 
disability.

The Board finds that in order to adequately determine the 
remaining medical question of whether the veteran's service 
right ankle disability has an aggravating effect on his low 
back disability, the veteran should be afforded a 
supplemental VA orthopedic examination to include all 
necessary special tests.  

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  An attempt should be made to obtain 
all outstanding VA orthopedic medical and 
consultation records regarding treatment 
of the veteran's low back disability and 
service-connected right ankle disability 
from approximately January 2003 to the 
present.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
specialist, including on a fee basis, if 
necessary, for the purpose of 
supplementing the January 2003 VA 
orthopedic examination report by 
determining whether the veteran's 
arthritis of the lumbar spine is 
aggravated by impairment due to service-
connected right ankle disability.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should express an opinion on the 
following questions;

Is it as least as likely as not that 
arthritis of the lumbar spine is 
permanently worsened by the service-
connected right ankle disability?

If aggravation is said to be present, the 
orthopedic examiner must address the 
following medical issues:

(a) The baseline manifestations that are 
due to the effects of arthritis of the 
lumbar spine.  

(b) The increased manifestations that, in 
the orthopedic examiner's opinion, are 
proximately due to the service-connected 
right ankle disability based on medical 
considerations, and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of arthritis of the lumbar spine are 
proximately due to the service-connected 
right ankle disability.  

The examiner should document any 
inability to answer any of the above 
requests.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issue of entitlement 
to service connection for a low back 
disability secondary to service-connected 
residuals of a fracture of the right 
ankle should be formally readjudicated 
with consideration of 38 C.F.R. 
§ 3.310(a) (2003); and Allen v. Brown, 7 
Vet. App. 439 (1995).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC.  

The veteran need take no action until he is notified by the 
VBA AMC; however, he is hereby notified that failure without 
good cause shown to report for any scheduled VA examinations 
may adversely affect the outcome of his claim for service 
connection for a low back disability.  38 C.F.R.  3.655 
(2003).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



